UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6669



DAVID M. SIMMS,

                                             Plaintiff - Appellant,

          versus

JOHN B. TAYLOR; ROBERT B. BOND, Psychologist;
LARRY HUFFMAN; MEDICAL DEPARTMENT, Buckingham
Correctional Center; SECURITY STAFF AT BUCK-
INGHAM CORRECTIONAL CENTER; CAPTAIN BOOKER;
LIEUTENANT SMITH; HENRY PONTON; R. KELLY;
UNKNOWN NURSES AND DOCTORS,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-259-R)

Submitted:   September 20, 1996           Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.

David M. Simms, Appellant Pro Se. Mary Elizabeth Shea, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Powell Murry
Leitch, III, FLIPPIN, DENSMORE, MORSE, RUTHERFORD & JESSEE,
Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Simms v. Taylor, No. CA-95-259-R (W.D. Va. Apr. 17, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                3